     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 1 of 12


 1    XAVIER BECERRA, State Bar No. 118517                     PAUL B. MELLO, State Bar No. 179755
      Attorney General of California                           LISA M. POOLEY, State Bar No. 168737
 2    MONICA N. ANDERSON, State Bar No. 182970                 SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General                        LAUREL E. O’CONNOR, State Bar No. 305478
 3    ADRIANO HRVATIN, State Bar No. 220909                    HANSON BRIDGETT LLP
      Supervising Deputy Attorney General                        1676 N. California Boulevard, Suite 620
 4    ELISE OWENS THORN, State Bar No. 145931                    Walnut Creek, CA 94596
      NAMRATA KOTWANI, State Bar No. 308741                       Telephone: (925) 746-8460
 5    KYLE A. LEWIS, State Bar No. 201041                         Fax: (925) 746-8490
      LUCAS HENNES, State Bar No. 278361                          E-mail: PMello@hansonbridgett.com
 6    Deputy Attorneys General                                 Attorneys for Defendants
       1300 I Street, Suite 125
 7     P.O. Box 944255                                         ROMAN M. SILBERFELD, State Bar No. 62783
       Sacramento, CA 94244-2550                               GLENN A. DANAS, State Bar No. 270317
 8     Telephone: (916) 210-7318                               ROBINS KAPLAN LLP
       Fax: (916) 324-5205                                       2049 Century Park East, Suite 3400
 9     E-mail: Elise.Thorn@doj.ca.gov                            Los Angeles, CA 90067-3208
      Attorneys for Defendants                                   Telephone: (310) 552-0130
10                                                               Fax: (310) 229-5800
                                                                 E-mail: RSilberfeld@RobinsKaplan.com
11                                                             Special Counsel for Defendants

12                              IN THE UNITED STATES DISTRICT COURT

13                            FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                         SACRAMENTO DIVISION

15

16
      RALPH COLEMAN, et al.,                                2:90-cv-00520 KJM-DB (PC)
17
                                               Plaintiffs, DECLARATION OF A. MEHTA, M.D.,
18                                                         IN SUPPORT OF DEFENDANTS’
                      v.                                   RESPONSE TO NOVEMBER 19, 2020
19                                                         ORDER

20    GAVIN NEWSOM, et al.,
21                                          Defendants.

22

23            I, A. Mehta, M.D., declare as follows:

24            1.      I am the Deputy Director of the Statewide Mental Health Program for the

25    California Department of Corrections and Rehabilitation (CDCR). I have held this position in an

26    appointed or Acting position since July 2020, and before that I was the Statewide Chief of

27    Telepsychiatry. I have worked at CDCR since July 2013, during which time I have also served as

28    a staff telepsychiatrist, site director for residency training, institutional clinical lead, and acting
                                                           1
                                        Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 2 of 12


 1    statewide Chief of Psychiatry. I attended residency in Adult Psychiatry, and completed

 2    fellowships in both Child & Adolescent Psychiatry and Forensic Psychiatry. I submit this

 3    declaration in support of Defendants’ response to the Court’s November 19, 2020 order regarding

 4    the transfer of patients to inpatient care.

 5            2.      At the request of the Office of the Attorney General, during the week of November

 6    30, 2020 I reviewed the records of 11 CDCR mental health patients identified in a November 13

 7    declaration by Dr. Pablo Stewart addressing the treatment those patients received while awaiting

 8    transfer to Department of State Hospital (DSH) inpatient beds. For the evidentiary hearing

 9    conducted on October 23, I had previously performed a cursory review of the 55 patients that

10    were awaiting transfer, and my staff assessed a subgroup of 11 patients identified by Dr. Stewart,

11    but we did not have the necessary information to perform a detailed review. Given the number of

12    patients and the sheer magnitude of the voluminous health records, it was impossible to divine

13    what Dr. Stewart was reviewing for the hearing or the opinions that he was forming. After the

14    hearing, I was informed for the first time that Dr. Stewart had examined records for his self-

15    selected group of 11 inmates covering the two-month period preceding his testimony. Below are

16    my analyses of the treatment received by these 11 patients based on a review of these patients’

17    medical records for the months preceding Dr. Stewart’s declaration, utilizing his patient

18    identification system.

19            3.      Novel coronavirus 2019 has forced CDCR to walk a tightrope while wearing a

20    blindfold. This unexpected pandemic has caused harm to the global society that could not be
21    predicted, and the virus’s stubborn nature has frustrated medicine’s attempts to limit its spread.

22    This has made CDCR’s mission to keep our patients safe and improve their health, both mentally

23    and physically, incredibly challenging. Trying to balance these competing demands of limiting

24    the spread and providing mental health care has consumed many thousands of hours of work in

25    CDCR over the past nine months during which officials have devised innovative strategies to

26    provide care in the COVID-19 environment. Bringing treatment to the patients is a highly
27    individualized process, and every case requires a deep knowledge of that particular patient. As

28    such, someone unfamiliar with CDCR systems and capabilities is ill-equipped to sweep in and
                                                  2
                                       Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 3 of 12


 1    claim superior knowledge of all the nuances involved in these decisions, especially when the

 2    system is responding to something no one has ever seen before. We carefully considered the

 3    needs of each of the 11 mental health patients selected by Dr. Stewart for his declaration in

 4    collaboration with the physicians and therapists that know them best, as we do with all patients.

 5    Some of the patients described here were held at the appropriate level-of-care, but were not

 6    transferred to their least restrictive housing setting, during a time when quarantines and

 7    lockdowns were the norm everywhere anyway. Some of these patients were held at a higher

 8    level-of-care than their referral indicated, while we waited for the data that could help guide

 9    future decisions, removing that blindfold.

10            4.     When patients are referred to DSH to receive an Intermediate Care Facility (ICF)

11    level-of-care, CDCR clinicians know exactly what type of care is being requested for those

12    patients. That is because CDCR provides its own patients with an ICF level-of-care every day,

13    and we share the knowledge and experience that makes that possible. In the months between

14    acceptance and transfer to DSH for these patients, CDCR was generally able to provide the care

15    that they required. What Dr. Stewart’s selected list of 11 mental health patients addressed in his

16    declaration does not show is the patients that needed more mental health care, and were

17    transferred to other CDCR facilities to receive it. This list is presented as representative, but it is

18    in fact a cherry-picked list of borderline cases that were inherently complicated to resolve. The

19    patients that improved were taken off the transfer list; the patients that decompensated were

20    moved to higher levels of care. The relative few that were particularly difficult to categorize are
21    the ones that we see in Dr. Stewart’s declaration. As shown below, many of these patients

22    received robust mental health services, clinical encounters, and recreational therapy while waiting

23    to transfer, and I disagree with Dr. Stewart’s blanket assertion that patients suffered harm during

24    this period.

25            Patient 3

26            5.     Patient 3 has been diagnosed with Schizoaffective Disorder Depressive Type,
27    Unspecified Schizophrenia Spectrum or Other Psychotic Disorder, and Unspecified Depressive

28    Disorder. The patient was compliant with a medication regimen of lithium, haloperidol,
                                                    3
                                       Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 4 of 12


 1    quetiapine, venlafaxine, mirtazapine, prazosin, and PRN haloperidol, benztropine, and

 2    hydroxyzine. Patient 3 was admitted to California Health Care Facility’s Psychiatric Inpatient

 3    Program (CHCF-PIP) at the ICF level-of-care on 3/30/20. DSH was notified of the referral to an

 4    unlocked dorm on 6/24/20, accepted the patient on 7/14/20, and the patient was transferred to

 5    DSH’s Atascadero State Hospital (ASH) on 10/14/20. In the three months between acceptance

 6    and transfer, Patient 3 remained at the ICF level-of-care and there were no lapses in individual

 7    care or treatment planning. Patient 3 attended individual sessions fairly regularly (at least one

 8    clinical contact with a mental health clinician or provider per week), and was offered

 9    approximately three to five treatment groups per week, but their attendance was poor due to

10    reported safety concerns and anxiety around others. Nonetheless, the patient was working with

11    the clinician to challenge himself to attend more groups. Symptom changes were addressed with

12    adjustments to the patient’s regimen as appropriate, with reports of some success, and the patient

13    was regularly on STEP 3, which allowed access to all of property, leisure groups, yard, and TV

14    on a regular basis. Patient 3 had one episode of superficial self-harm with a staple on 9/18/20,

15    requiring no significant medical attention. Although noteworthy, this was an improvement over

16    the patient’s behavior in the preceding months. In my clinical opinion, the attention and

17    treatment that Patient 3 received before transfer to DSH was ardent, effective, and produced some

18    obvious reductions in symptoms. There was no obvious or objective evidence that the delay was

19    the cause of any harm suffered by this patient.

20           Patient 7
21           6.      Patient 7 has been diagnosed with Major Depressive Disorder, Post Traumatic

22    Stress Disorder, and Opioid Use Disorder. The patient has been compliant with prescribed

23    medications, including olanzapine, paroxetine, buspirone, clonidine, hydroxyzine, and PRN

24    hydroxyzine. Patient 7 was referred to the ICF level-of-care from a California Medical Facility

25    (CMF) Mental Health Crisis Bed MHCB (MHCB), of which DSH was notified on 7/3/20.

26    Patient 3 was accepted on 7/8/20, and was transferred to ASH on 10/20/20. In the three-and-a-
27    half months between acceptance and transfer, Patient 7 remained at the MHCB level-of-care. The

28    patient received daily individual contacts or appointments from either psychiatry or psychology
                                                       4
                                      Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 5 of 12


 1    during this time, and had weekly Interdisciplinary Treatment Team meetings (IDTTs), all with

 2    good attendance. Patient 7 was offered approximately one leisure/recreation group once per week

 3    and regular yard time, and attendance increased steadily. The patient’s antipsychotic dose was

 4    increased to better target their refractory psychotic symptoms, including paranoia, with some

 5    reported improvement. The patient was given in-cell activities, and stayed on full issue of regular

 6    property, as opposed to receiving suicide-resistant products. In my clinical opinion, there was no

 7    obvious or objective evidence that the delay was the cause of any harm suffered by this patient.

 8           Patient 10

 9           7.      Patient 10 has been diagnosed with Schizophrenia, Amphetamine Use Disorder,

10    and Alcohol Use Disorder. The patient has been on an involuntary medication order (under

11    California Penal Code section 2602), and was compliant with a psychiatric medication regimen of

12    clozapine, divalproex sodium, fluoxetine, and buspirone. Patient 10 at ASH from 11/28/18 until

13    1/16/20, after which they were housed at the Enhanced Outpatient (EOP) level-of-care. The

14    patient was eventually referred back to the ICF level-of-care on 7/17/20. DSH was notified of the

15    referral on 7/18/20, accepted the patient on 7/28/2020, and transferred to ASH occurred on

16    10/20/20. In the three months between acceptance and transfer, Patient 10 engaged meaningfully

17    in their treatment. Some medication adjustments and increases were undertaken, resulting in a

18    reduction is symptoms. The patient’s clozapine dose was increased, and the mirtazapine was

19    switched to fluoxetine to better target depressive symptoms. The patient was briefly hospitalized

20    in the MHCB from 8/4/20 to 8/14/20 due fleeting suicidal ideation related to relatively minor
21    incompatibilities with a cellmate. During this time, Patient 10 was seen daily by either a

22    psychiatrist or mental health clinician, and five-day follow ups occurred after the patient returned

23    to EOP housing. The patient’s condition was notably improved upon return, where they attended

24    required IDTTs and uninterrupted contact with psychiatrist and other mental health clinicians. In

25    my clinical opinion, there was no obvious or objective evidence that the delay was the cause of

26    any harm suffered by this patient.
27

28
                                                        5
                                      Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 6 of 12


 1           Patient 11

 2           8.      Patient 11 has been diagnosed with Schizoaffective Disorder Bipolar Type. The

 3    patient was compliant with medications including quetiapine, bupropion, diphenhydramine, and

 4    PRN chlorpromazine, quetiapine, and diphenhydramine. Patient 11 was admitted to CMF PIP at

 5    the Acute Psychiatric Program (APP) level-of-care on 3/12/20. DSH was notified of the referral

 6    to ICF on 7/18/20, accepted the patient on 7/23/20, and transferred occurred on 10/19/20. In the

 7    three months between acceptance and transfer, the patient remained at the highest level-of-care

 8    (APP), and the intense surveillance provided in that setting allowed quick identification of the

 9    self-harm incident/suicide attempt on or around 7/30/20, which resulted in placement of 20

10    sutures. Around the time of this incident, and in order to implement improved treatment

11    strategies to target symptoms that contributed to the incident, thoughtful and significant

12    medication adjustments were made, which resulted in improved symptoms. Bupropion was

13    added and titrated upwards to better target depressive symptoms; low-dose chlorpromazine was

14    added to better target refractory psychotic symptoms and related agitation/anxiety; and the

15    quetiapine dose was increased to better target refractory psychotic symptoms. Following these

16    adjustments, the patient voiced improvement of some symptoms and stated that their auditory

17    hallucinations were well controlled. Patient 11 weekly contacts with her clinician or psychiatrist.

18    Though the patient refused confidential sessions with their clinician, they regularly attended

19    confidential sessions with a psychiatrist, with whom the patient had a particularly positive and

20    trusting relationship. Patient 11 attended weekly IDTTs, and was offered approximately three to
21    seven treatment groups a month. Although attendance at treatment groups was sporadic, the

22    patient engaged day room activities. Regarding the delay in transfer, Patient 11 was quoted as

23    saying: “I do not have a problem waiting, I just wanted know what is going on [referencing the

24    explanation provided to them about COVID-19 outbreaks causing changes to safe transfer

25    timelines].” In my clinical opinion, there was no obvious or objective evidence that the delay was

26    the cause of any harm suffered by this patient.
27

28
                                                        6
                                      Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 7 of 12


 1           Patient 15

 2           9.      Patient 15 has been diagnosed with Major Depressive Disorder and Unspecified

 3    Schizophrenia Spectrum and Other Psychotic Disorder. The patient was compliant with

 4    medications including sertraline, bupropion, and PRN olanzapine and hydroxyzine. Patient 15

 5    was referred from the MHCB level-of-care to APP on 5/28/20, and after showing significant

 6    improvement, was referred to ICF on 7/16/20. DSH was notified of the referral on 7/28/20, and

 7    accepted the patient on 8/4/20. The patient is currently housed in an EOP setting, awaiting

 8    transfer. In the four months since acceptance by DSH, Patient 15’s sertraline dose was increased

 9    in September 2020 in an effort to better target some refractory anxiety and depressive symptoms,

10    and high-dose bupropion has continued. The patient’s treatment includes weekly clinician

11    contacts and seeing a psychiatrist once every 30 days, both of which they attend on a regular

12    basis. The patient is offered approximately 8-10 treatment groups per week, with attendance

13    slightly over 50 percent. Records show that Patient 15 is future oriented, and hopeful about an

14    upcoming Parole Board Hearing in January 2021. The patient is in regular contact with their

15    mother, who is a source of emotional support, and reports they are “coping more” and pulling

16    their hair out less. While the patient asks when they will transfer to ICF on a regular basis and is

17    frustrated by the delays caused by the pandemic, there is no obvious or objective evidence that

18    this delay is the cause of any harm to the patient.

19           Patient 16

20           10.     Patient 16 has been diagnosed with Schizoaffective Disorder, Bipolar Type and
21    Delusional Disorder, with a Disability Placement Program code of DD2. The patient was

22    compliant with medications including lithium, divalproex sodium, haloperidol, benztropine, and

23    PRN olanzapine and hydroxyzine. DSH was notified of Patient 16’s referral from EOP to the ICF

24    level-of-care on 7/28/20, and accepted the patient on 8/3/20. The patient is currently housed in an

25    EOP setting while awaiting transfer. In the four months since acceptance, several medication

26    adjustments were made to better target some of Patient 16’s refractory symptoms. Haloperidol
27    was increased, and lithium was added to the medication regimen. Also during this time, the

28    patient was briefly hospitalized in the MHCB from 10/5/20 to 10/20/20. Special local attention
                                                     7
                                      Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 8 of 12


 1    has been given to Patient 16 in many aspects of their care—due to anxiety brought about by

 2    shared or dorm housing, the patient has been housed in a fashion to give them additional privacy.

 3    Patient 16 was offered about 4.74 hours of group treatment per week, but refused about 3.84

 4    hours per week. As the team has become more familiar with this patient, they have noted that the

 5    patient’s baseline level of functioning appears low and the current level of functioning appears

 6    close to it. Patient 16 remains symptomatic (paranoia, anxiety, depressed mood), and is frustrated

 7    and reports some anxiety related to transfer delays. While not an ideal situation, the patient’s

 8    mental health needs are being met while awaiting transfer.

 9           Patient 24

10           11.     Patient 24 has been diagnosed with Unspecified Depressive Disorder and

11    Unspecified Anxiety Disorder. The patient’s medications fluoxetine, atomoxetine, and

12    diphenhydramine were discontinued on 9/29/20, and has remained stable without them. Patient

13    16 was initially referred to APP level-of-care on 6/2/20, but the referral was changed to ICF on

14    8/6/20. DSH was notified of the referral on 8/12/20, and accepted the patient on 8/21/20, and

15    they are currently housed in the MHCB setting while awaiting transfer. Of note, the patient is

16    unable to transfer to EOP within the same institution during this waiting period due to custody

17    status. In the four months since acceptance, Patient 16’s MHCB stay has been uneventful, and

18    they have been seen daily by his psychologist and met timelines for psychiatry contacts and

19    IDTTs. No treatment groups were offered to the patient, but they attended recreation/leisure

20    groups once a week. Some consideration was given to changing the patient’s referral to the EOP
21    level-of-care, but due to the serious nature of a relatively recent suicide attempt, it was

22    recommended that they remain at the ICF. Patient 24 reports frustration with the transfer delays,

23    but on the whole, they are receiving sufficient mental health treatment while awaiting transfer.

24           Patient 28

25           12.     Patient 28 has been diagnosed with Schizoaffective Disorder Bipolar Type and

26    Intellectual Disability, and has a Disability Placement Program designation of DD2. The patient
27    was on an involuntary medication order, and was compliant with medications including lithium,

28    olanzapine, benztropine, and PRN haloperidol and hydroxyzine, and they were reportedly helpful
                                                    8
                                       Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 9 of 12


 1    for his mental health conditions. Patient 28 was referred to the ICF level-of-care from EOP,

 2    where they were housed in the Administrative Segregation Unit (ASU) for non-disciplinary

 3    reasons. DSH was notified of the referral on 8/13/20, accepted the patient on 8/21/20, and transfer

 4    occurred transferred on 10/19/20. Five days after the ICF referral, Patient 28 became more

 5    distressed about their hallucinations and delusions, and stated suicidal ideations. The patient was

 6    referred to the MHCB, where they superficially cut their wrist and swallowed plastic. Patient

 7    28’s presentation and anxiety improved steadily until they requested discharge back to ASU, and

 8    to rescind their ICF referral. The patient attended nearly all their individual contact appointments

 9    in the MHCB, including 23 sessions with the recreational therapist, and was eating well, had full

10    property issue, and appeared calmer and less distressed. Patient 28 was discharged from the

11    MHCB back to EOP ASU, with the ICF referral. In the EOP ASU, the patient was offered and

12    attended five to six treatment groups per week, two weekly individual sessions with a clinician,

13    and an initial evaluation by a psychiatrist. Patient 28’s treatment history and condition indicate

14    that there is no evidence that a delay in transferring them to DSH inpatient care caused any harm.

15           Patient 38

16           13.     Patient 38 has been diagnosed with ADHD, Other Specified Trauma Disorder, and

17    Other Specified Disruptive, Impulse Control, and Conduct Disorder. The patient was prescribed

18    the medications olanzapine, divalproex sodium, fluoxetine, and hydroxyzine until they were

19    discontinued 9/17/20, and was later prescribed lamotrigine from 10/20/20. DSH was notified of

20    the patient’s referral to the ICF level-of-care from the MHCB on 8/28/20, and accepted the
21    patient on 9/3/20. The patient is currently housed in an EOP setting, awaiting transfer. In the

22    three months since acceptance for transfer, Patient 38 began in the MHCB, with safety concerns

23    due to a debt that they owed on the yard. After the ICF referral was made, the patient was tapered

24    off of psychiatric medications as their endorsed symptoms of psychosis were not believable, and

25    there was a suspicion that the patient was “cheeking” the medications. After completing the

26    taper, Patient 38 reported that they were feeling good and requested to be discharged. Since
27    being in the EOP yard, the patient reported feeling “great.” The patient reported on 10/12/20 that

28    they did not believe they needed to go to ICF, unless they were referred to ASH because he could
                                                       9
                                      Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 10 of 12


 1     use a “cheeseburger and milkshake.” On 10/20/20, the patient was prescribed lamotrigine with a

 2     slow titration. Patient 38 attended their individual contacts and treatment groups, though it

 3     appears they were not offered consistently (at least partially due to quarantine and COVID-19

 4     related program status changes). Based on the records, there is no indication that the delay in

 5     transfer has caused harm suffered to this patient.

 6            Patient 39

 7            14.     Patient 39 has been diagnosed with Unspecified Schizophrenia and Other

 8     Psychotic Disorder, Major Depressive Disorder, and Major Neurocognitive Disorder due to

 9     Traumatic Brain Injury. The patient has a long history of paranoid delusions and psychotic

10     symptomology, which CDCR staff has continually monitored. The patient was prescribed

11     lamotrigine, which was discontinued on 9/11/20 due to side effects, and an atomoxetine trial from

12     9/23/20 to 10/1/20, which was discontinued due to non-compliance. DSH was notified of Patient

13     39’s referral to the ICF level-of-care from an EOP program on 8/28/20, accepted the patient on

14     9/3/20, and the patient was transferred to DSH’s Coalinga State Hospital on 10/29/20. In the two

15     months between acceptance and transfer, Patient 38 has had individual contacts with their

16     primary clinician one to two times per week, and with their psychiatrist every one-to-two weeks.

17     Although the patient appeared to have only two treatment groups offered in the last month, did

18     not have as many IDTTs as he should have, and documentation of treatment should be improved,

19     staff were responding to his needs. There is no indication that Patient 38 has been harmed by the

20     delay in transfer to DSH.
21            Patient 52

22            15.     Patient 52 has been diagnosed with Schizophrenia. The patient was compliant

23     with his prescribed medications including quetiapine and PRN hydroxyzine. The patient was

24     referred to the ICF level-of-care from the MHCB on 9/28/20, and DSH accepted the patient on

25     10/01/20. When referred two months ago, Patient 52 was in the MHCB due to the severity of

26     their mental illness. While in the MHCB, the patient was medication compliant and their thought
27     process became more linear, the patient was calmer, and was more appropriate staff and peers.

28     Patient 52 was discharged to the EOP level-of-care on 9/29/20, with an ICF referral. The patient
                                                      10
                                       Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 11 of 12


 1     has good rapport with their treatment team as evidenced by attending most confidential individual

 2     sessions, as well as participating in some structured out-of-cell therapeutic services that they are

 3     offered. While the patient is reporting and has been observed to be adjusting better to their

 4     current housing, it is clear that the patient is severely mentally ill and in need of ongoing

 5     treatment. While no harm can be attributed to a delayed transfer to inpatient care, Patient 52 has

 6     continued to exhibit signs of disorganized and bizarre behavior due to psychotic symptoms that

 7     significantly impair their functioning, and additional follow up and documentation is important to

 8     ensure that the patient’s needs are being met.

 9             16.     These patients received all possible treatment while they were being monitored

10     and cared for without exposing them and all of their peers to the greater risks that accompanied

11     transfers during the ongoing COVID-19 pandemic. This has occurred while California was

12     undergoing various restrictions on travel, gatherings, and services due to concerns over virus

13     spread, and CDCR was reeling from the outbreak at San Quentin and lessons learned from that

14     experience. We saw that we could offer these patients individual treatment from skilled

15     professionals, both psychiatrists and psychologists; medication adjustments to address changes in

16     symptoms and coping strategies; collaborative, inter-disciplinary team meetings to discuss

17     strategies and successes; support groups wherever it was safe to do so, for both our patients and

18     our staff; recreational activities; in cell activities; psychoeducation; social contact, leisure

19     activities, distractions, and everything else we could think of. These treatment components were

20     based on CDCR’s experience providing care to these same patients over decades, and under the
21     careful supervision of the court through its monitors.

22             17.     CDCR’s mental health patients were not harmed by delays in transfers to DSH

23     inpatient beds, and they were protected from other risks associated with COVID-19. CDCR

24     weighed the benefits of know mental health treatment against the virus’s unknowns and made the

25     safest decision possible for its patients. Given the potential mortality associated with COVID-19,

26     //
27     //

28
                                                          11
                                        Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976-2 Filed 12/07/20 Page 12 of 12


 1     I agree with the risk balancing that CDCR officials have exercised when examining any transfer

 2     to a DSH inpatient bed, and will continue to work with my colleagues to perform this assessment

 3     going forward.

 4

 5            I declare under penalty of perjury under the laws of the United States of America that the

 6     foregoing is true and correct.

 7           Executed in San Quentin, California on December 7, 2020.

 8
                                                         /s/ A. Mehta
 9                                                       A. Mehta, M.D.
                                                         (original signature retained by attorney)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         12
                                        Mehta Decl. Supp. Defs.’ Resp. Nov. 19 Order (2:90-cv-00520 KJM-DB (PC))
